Per Curiam.
This suit was brought in the First Judicial District Court of Hudson county to recover the sum of $400, commissions by duly licensed reah estate brokers, for procuring buyers for property No. 29 Twenty-second street, West New York, New Jersey, under a written contract dated October 11th, 1928, in whieh'it is provided for the payment “of $400 as commissions, upon the day set for the closing of title,” &c. The case was tried by the court without a jury resulting in a judgment for the plaintiffs, $200 to De Beilis and $200 to Pisani and Conrad, as provided for in the written contract. At the close of plaintiffs’ testimony,' the defendants moved for a nonsuit, which was denied by the court, and then the defendants moved for the direction of a verdict, which was also denied by the court, exceptions were taken to these rulings, which are the grounds of appeal. No evidence being offered by the defendants. There is no legal merit on the appeal in this case. The plaintiffs, as we read the state of the case agreed upon, sent up in the printed book shows, that the plaintiffs had earned the commissions for which the court gave judgment.
The judgment of the First Judicial District Court of Hudson county is therefore affirmed, with costs.